 J. & H RAINWEAR497J & H Rainwear, Inc. and Amalgamated Ladies'Garment Cutters Union, Local 10, InternationalLadies' Garment Workers' Union. Case 2-CA-1732714 December 1984DECISION AND ORDERBY CHAIRMAN'DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISOn 25 June 1981 .Administrative Law JudgeEdwin H. Bennett issued the attached decision.The General Counsel filed exceptions and a sup-porting brief and the Respondent filed a brief op-posing exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.We agree with the judge for the reasons fully setout in the attached decision that deferral to the ar-bitration award is appropriate pursuant to thestandards of Spielberg.' The Respondent's failureimmediately to comply with the award is insuffi-cient reason to decline to defer. Ma/rite of Wiscon-sin, Inc., 198 NLRB 241 (1972), enfd. in relevantpart 494 F.2d 1136 (D.C. Cir. 1974).The Respondent refused to allow union businessagent Jack Goldberg access to its plant as requiredby the bargaining agreement.2 The Respondent didnot otherwise refuse to deal with Goldberg, andthe Respondent did not refuse access to any otheragent of the Union. The Respondent's refusal ofaccess to Goldberg was grieved and arbitrated.The arbitrator upheld the grievance, concluding,"The Union, as well as the Employer, has the con-tractual and, indeed, the statutory right, to desig-nate its representatives for collective bargainingpurposes." The arbitrator directed the Respondentto admit the Union's authorized representatives toits factory at all reasonable times. A week laterGoldberg went to the plant to test the award andwas not allowed to enter.Contrary to the General Counsel's argument, theRespondent's failure to comply with the award isnot grounds for the Board to decline to defer. InMa/rite, above at 241-242, the Board stated:If the Board's deference to arbitration is to be,meaningful it must encompass the entire arbi-tration process, including the enforcement ofarbitral awards [through judicial procedures].- I Spielberg Mfg Go, 112 NLRB 1080 (1955)2 The agreement states, "It is agreed that a representative of the Unionshall have access to the shop of [the Respondent] at all reasonable timesfor the purpose of taking complaints and for the purpose of ascertainingwhether the provisions of this agreement are being lived up to"In Electrical Workers IBEW LoCal- 715 (Maliiie) v.NLRB, above, 494 F.2d. at 1139, the court agreed:In this case, the arbitration process has foun-dered, but it has not proven inadequate. Theunion may yet obtain compliance with theaward by means of a suit for its enforcement.As long as the remedy. of judicial enforcementis available, the force of the Spielberg doctrineis not diminished by one party's disregard forthe arbitral award:We reaffirm the Ma/rite principle because it ac-cords with the Board's deferral policy as estab-lished in Spielberg and as recently confirmed inOlin Corp., 268 NLRB 573 (1984).3 Therefore, we'shall defer to the arbitrator's award and dismiss thecomplaint.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.a Member 'Zimmerman adheres to the views set forth in his dissent inOlin, but agrees that in the circumstances of this case deferral is appropn-ate under SpielbergDECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge. Thehearing in the above-captioned matter was conducted onMarch 23, 1981, in New York, New York. The chargewas filed on June 19, 1980, by Amalgamated Ladies'Garment Cutters Union Local 10, International Ladies'Garment Workers' Union (the Union) and the complaintthereon issued July 31, 1980, alleging, inter alia, that J &H Rainwear, Inc. (the Respondent), in violation of bothSection 8(a)(5) and (1) of the Act and the applicable col-lective-bargaining agreement, refused to permit UnionBusiness Agent Jack Goldberg access to the plant forpurposes of policing the bargaining agreement. The Re-spondent admits almost all of the operative facts butdenies that it committed any violations of law.On the entire record, including my observation of thedemeanor of the witness (only Jack Goldberg testified),and after due consideration of oral argument and briefsfiled by the parties, I make the followingFINDINGS OF FACTI JURISDICTIONThe Respondent, a New York corporation, maintainsan office and plant in the city of New York where it isengaged in the manufacture and nonretail sale and distri-bution of rainwear and related products. Annually, theRespondent sells and ships such products valued inexcess of $50,000 directly to customers outside the State273 NLRB No. 78 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDof New York The Respondent admits, and I find, that itis an employer engaged in commerce within the meaningof ,Section 2(2), (6), and (7) of the Act, and that theUnion is a labor organization within the 'meaning of Sec-tion 2(5) of the Act.II, THE ALLEGED UNFAIR LABOR PRACTICESAt least since 1968 the Union has been recognized bythe Respondent as the exclusive collective-bargainingrepresentative for a unit composed of all cutters,.mark-ers, and graders, three in number at the time of theevents here in issue. The parties also have had successivecollective-bargaining contracts since that year, the mostrecent one of which is effective by its terms for theperiod June 1, 1979, to May 31, 1982. That agreementprovides, inter aim, "it is agreed that a representative ofthe Union shall have access to the shop of [the employ-er] at all reasonable times for the purpose of taking com-plaints and for the purpose of ascertaining whether theprovisions of this agreement are being lived up to."In July 1978, Jack Goldberg became a union businessagent, and pursuant to the contractual provision he madeperiodic and routine visits to the plant from that dateuntil about November 1979 In the latter part of thatmonth, Goldberg visited the plant as before. While therehe noticed Henry Frankel, a principal officer of the Re-spondent and a brother of Jack Frankel, president, per-forming work at the cutting" table. Goldberg told theFrankels this work had to be done by a union memberand rejected the explanation that the regular cutter wason vacation. Goldberg advised the Frankels they shouldhave requested a replacement from the union At thispoint Henry Frankel 'angrily ordered Goldberg out ofthe plant.On January 8, 1980, Goldberg was present at an arbi-tration hearing involving the Respondent, at the conclu-sion of which Jack Frankel again told Goldberg never toenter his shop or "I will spit in your face.". Frankel saidfurther he would "put a lock on the door before you cancome into my shop." On March 13, 1980,, Goldbergagain made a routine visit to the Respondent's premiseswhere upon entry he met Jack Frank•l. Goldberg toldFrankel he was there to see the cutters to which Frankelreplied that "anybody else can come here but you." OnMarch 14, 1980,,the Union filed a grievance alleging 'thatthe Respondent had violated the terms of the collective-bargaining agreement set forth above by refusing topermit Goldberg access to the plant. On June 9, 1980, ahearing on that grievance was conducted before the im-partial chairman who rendered an award on June 10,1980. In that award the arbitrator noted the Union'scomplaint and the Respondent's position that Goldbergwas denied access because of an alleged "personalityconflict,"2 but that any other business agent would bepermitted to enter the shop "for the purpose specified inthe agreement" The impartial chairman stated: "[T]heUnion, as well as the Employer, has the contractual, and,These events are based on Goldberg's underned and credible testimo-ny2 The reasons for such conflict do not appear in the arbitrator's deci-sion or this recordindeed, the statutory right, to designate its representa-tives for collective bargaining purposes. Each party is re-quired to deal with the representative of the other partyin good faith." Therefore, he rejected the Respondent'ssuggestion that a. pragmatic solution be reached by theUnion assigning some other agent for entering the shop.The impartial chairman rendered an award on June 10,1980, directing the Respondent "to admit to its ,factory atall reasonable times any duly authorized representative ofthe Union for the purpose of taking up complaints andfor the purpose of ascertaining whether the terms of thecollective bargaining agreement are being lived up to."On June 17,, 1980, Goldberg visited the plant to test theaward and was denied entry: The instant charge wasfiled on June 19, 1980. The Union has not sought to en-force the arbitration award in court, although its only ex-planation for such refusal is its belief that an unfair laborpractice has been committed requiring a Board Order.Both the Union and the General Counsel concede thatthe arbitrator considered the statutory issue, and that hisaward affords complete relief to the Union, and that theonly additional substantive remedy forthcoming from theBoard would be the posting of a notice.There is no evidence that the Respondent has refusedto recognize Goldberg's representative status in any wayother than the refusal to allow him to enter the plant.Nor is there evidence that the Respondent has refused tomeet and bargain with Goldberg outside of its premisesand apparently did so on January 8, 1980, the occasionwhen Jack Frankel warned Goldberg not to enter theplant, a's noted' above. It also appears the real purpose forGoldberg's-visits to this, or any other employer, is to de-termine contract compliance by speaking to employees.Thus, Goldberg testified that he looks at' the "workingcards" issued to employees by the Union on which is re-corded the proper wage and checks with the employeesto make certain such wage is being received He alsoasks employees if they have grievances or knowledge of"violations in the shop" Although it could be assumedthat Goldberg might, during these visits, resolve anygrievances or violations by discussion with the employer,as app'arently he attempted to do in November 1979when he disco'vered Henry Frankel working as a cutter,this record does not clearly establish that his visitationrights accorded by the contract are for that purpose.Further, the Union at no time has sought to test theRespondent's position that anyone else but Goldbergcould enter the premises to police the contract. It is con-ceded that despite the refusal to permit Goldberg accessto the plant the Union has had no difficulty in meetingwith unit employees and, to the extent necessary, the Re-spondent has continued to meet with the Union to dis-cuss and resolve contractual and other matters concern-ing terms and conditions of employment Finally, there isabsolutely no record evidence to support the allegationmade in paragraph 12(b) of the complaint that the Re-spondent denied the Union (as distinguished from Gold-berg) access to the plant on March 13, 1980 (or on anyother date for that matter), "unless and until Jack Gold-berg ceased to act as the Union's designated agent forthe purpose of the adjustment. of grievances.". To the J & H RAINWEAR499contrary, as recited above, the evidence, which inciden-tally was adduced by the General Counsel through itswitness Goldberg, undeniably establishes that on thatdate, and at all times; access was denied only to Gold-berg and the Union was invited to send any other agentinto the plant.III. DISCUSSION AND CONCLUSIONSThe Respondent does not seriously dispute that,contravention of the collective-bargaining -agreement,Goldberg has been denied access to its plant. In itsanswer the Respondent concedes such refusal but assertsthat the complaint should be dismissed on two grounds.First, the Respondent assets that such contract yiola-tion is unrelated to grievance processing or other pro-tected activity and therefore is not a statutory violation.This position is untenable for the clause on its face as-serts that "a representative of the Union shall haveaccess to the shop . . . for the purpose of ascertainingwhether the provisions of this agreement are being livedup to." Plainly, this method of assuring contract' compli-ance is closely related to every term and condition ofemployment bargained for and is an integral part of thegrievance machinery even though the visit is not for thepurpose of processing grievances directly with the Re-spondent. Therefore, the clause constitutes a mandatorysubject of bargaining no less than any other term andcondition of employment set forth in the agreement.Granite City Steel Co., 167 NLRB 310 (1967).3The desirability of such procedure is not in issue. Thepoint is that it was frozen as a term and condition of em-ployment for the duration- of the contract. By giVing arestrictive reading to the contract provision so as to ex-clude Goldberg as a union representative, the Respond-ent unilaterally modified a contractually established termand condition of employment and thus 'violated its bar-gaining obligation under the Act. See Section 8(d) of theAct; Granite City Steel Co., supra. Airport Limousine Serv-ice, 231 NLRB 922 (1977).Second, the Respondent urges deferral to the arbitra-tion award on the ground that it adequately remediesany violation and that its noncompliance is not a basisfor refusing to defer. In support of this position, the Re-spondent relies on Malrite of Wisconsin, 198 NLRB 241(1972), enfd 494 F.2d 1136 (D.C. Cir. 1974). I find meritto this argument.The General Counsel and the Union take the positionthat Ma/rite is not applicable on the grounds that the vio-lation alleged here involves both a contract right and astatutory right, thus rendering deferral inappropriate.This argument is erroneous for several reasons.3 The Respondent cites no contrary authority but states that Gold.berg's visits were not to process grievances While I have found that therecord is ambiguous with respect to whether or not grievance processingis a function encompassed within the purview of the contract provision,the finding of a statutory violation is not dependent on a resolution ofthat question Where there has been a unilateral modification of a con-tract provision relating to a mandatory (as opposed to a permissive) sub-ject of bargaining, such as is the case here, an unfair labor practice willbe said to have occurred See Allied Chemicals Local 10 v PittsburghGlass Co , 404 U S 157, 188 (1971)It is well settled that there is no absolute right of entryonto an employer's property by nonemployees. Rather,to .bring such action within the Act's protection requiresa showing of need that neither was alleged, nor litigated,nor argued here. NLRB v. Babcock -& Wilcox Co., 351U.S. 105 (1956). Indeed, the Union concedes, and theGeneral Counsel does not seriously dispute, that but forthe contract clause, the Union would not be entitled toinsist on access to the plant for purposes of policing thecollective-bargaining agreement. Moreover, the evidencedemonstrates that the Union was fully capable' of polic-ing the agreement subsequent to Goldberg's exclusionfrom the plant. Accordingly,' the Union's right under theAct to haye access to the plant, under the circumstancesof this case, is dependent solely on the collective-bar-gaining agreement.-But, argues the -General Counsel, since the contractright here involved is a step in the grievance procedure,Goldberg's exclusion from the plant is akin to a "refusalto bargain with Goldberg" (G.C. Br. 7), nd consequent-ly interferes with employees' _statutory rights to selecttheir own bargaining representative. He' further postu-lates that, when viewed in this light, the Malrite principalis inapplicable under the Board's holding in Native Tex-tiles, 246 NLRB 228, (1918)., In that case, the employerflatly refused to meet with a particular representative forthe adjudication of grievances", Onror off its premises.The union's grievance covered both the reftisal to meetwith that person and the refusal to allow that individualaccess to its premises. As to the latter refusal, the em-ployer relied in part on certain provisions in the collec-tive-bargaining agreement. The administrative law judgerecommended deferral pursuant to Collyer InsulatedWire, 192 NLRB 837 (1971), and Roy Robinson Chevrolet,228 NLRB 828 (1977). The Board 'rejected this recom-mendation holding that. the right, of employees to desig-nate a representative of their own choosing for the proc-essing of grievances does .not turn on contract interpreta-tion but is a fundamental statutory right.The -Respondent correctly points out that the NativeTextiles decision is distinguishable. Initially, as discussedabove, I am unable to find that Goldberg's visits to theplant were to meet or deal with the Respondent for theprocessing of grievances, rather, than, routinely to deter-mine from employees if grievances existed. Even assum-ing,arguendo that such grievance processing was one ofGoldberg's functions in visiting the plant, the instant casestill is factually inapposite. There is no dispute that herethe Respondent only refused to. meet Goldberg in itsplant, unlike the total refusal present in Native Textiles.The consequence of that limited refusal merely was todeny the Union a right gained in bargaining, i.e., plantaccess, and not the abrogation of a separate basic statuto-ry right. To the extent that such conduct also constitutesa unilateral modification of the contract, and thereforewould violate Section 8(a)(5), the Malrite principle is di-rectly in point and controls the disposition of this case.That is so because the General Counsel's position is re-duced to a claim that, if there is a statutory violation aswell as a breach of contract, the Board should not deferto an arbitration award, even one that remedies the 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDbreach, where . the employer refuses to abide by thataward:That position, however, was 'considered, and rejectedin Malrite. In _that. case the arbitrator upheld the union'sclaim that the employer breached the collective-bargain-ing agreement by changing, the work assignments of thebargaining unit employees (radio engineers), requiringthem to work as combination engineer-announcers.. Theemployer refused _to comply with the award. The Boardmajority dismissed the complaint (the administrative lawjudge had found a violation of Sec. 8(a)(5) and Sec. 8(d)of the Act premised on a unilateral modification of thebargaining agreement), holding, in relevant part that: "Itappears that the- desirable objective of encouraging thevoluntary settlement of labor disputes through the arbi-tration process will best be served by requiring that par-ties_ to a dispute, after electing to resort to arbitration,proceed to the usual conclusion of that process•judicialenforcement•rather than permitting them to invoke theintervention 'Of- the Board" Ma/rite of Wisconsin, 198NLRB, 241, 242 (1972). The Board further advised par-'ties that judicial enfordement was preferable to Boardaction stating': "Surely immediate access to the court isto be preferred- over this long administrative route, andthis is the course we are here encouraging these andfuture disputants to follow," Id. at 242.Here, as in 'Ma/rite, 'the condition of employmentchanged by the employer was one provided for by thecollective-bargaining agreement, i.e., job, duties in Mal-l:10, and plant access to a nonemployee to police the Col-lective-bargaining agreement (whether by investigationwith employees, or processing grievances in direct deal-ing with the em'ployer). Thus,_ the statutory violationboth cases is the unilateral midterm contract violatiOn.The union in Ma/rite, in seeking to have the court setaside the Board's 'Order, argued that the statutory issuecould be resolved only by the Board The court, in af-firming the Board's deferral policy stated: "The Board-has made it Clear that,' when deferral is appropriate, thearbitration award beComes the sole' remedy for both con-tractual 'and statutory violations!: Electrical WorkersIBEW Local 715,v. NLRB,' 494 F.-2d 1136, 1138. (D.C.Cir. 1974).--A readirig. of the arbitration award indicates that thearbitration Proceeding here was fair and regular, the ar-biirator considered the itatutory issue, and in all respectsthat award complies with 'the criteria for deferral underSpielberg Mfg. Go, 142' NLRB 1080 (1955). Therefore,deferral' ordinarily would he appropriate and neither 'theGenerarCounsel nor the Union even suggest otherwise.†-Rather, as noted, they rely nn authorities, which I havefound factually inapposite, where the policy of deferralwas held not applicable.4 Bearing in mind that the Unionhas offered no reasonable 'explanation -for its failure toenforce the arbitrator's -award, which it candidly con-cedes affords it full relief, inasmuch as I do not findment to the General Counsel's various arguements, andbecause I believe' this case is controlled by the Board'sMa/rite principal, I recommend dismissal of the com-plaint in its entirety.5CONCLUSIONS OF LAW'1. J & HRainwear, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Amalgamated Ladies' Garment Cutters Union,Local 10, International Ladies' Garment Workers'Union, is a labor organization within the meaning of Sec-tion 2(5) of the Act3.The Respondent has not violated' the Act in any re-spect alleged in the complaint. ,On these findings of fact and conclusions of law andon the entire recOrd, I issue the following recommend-,.,-ed 6ORDERThe complaint is dismissed in its entirety. .. 4 In addition to-the Native Textiles case, the General Counsel also relieson Electronic Reproduction Service Corp — 213 NLRB 758 (1974) ThereMa/rite was considered inapplicable_ because the employer had repudiatedthe entire collective-bargaining process by refusing to execute an agreed-on contract Similarly, in AMF Inc , 219 NLRB 903 (1975), the Collyerdoctrine was found indefensible to a series of violations resulting in "acomplete breakdown in contract renewal negotiations, rather than a rou-tine contract violation arising in the course of a bargaining relationshipstabilized by an existing collective-bargaining agreement of fixed dura-tion" Id at 912 Clearly, these cases cannot reasonably be likened to thesingle contract violation involved in the instant matter5 As noted above, the allegation that the Respondent _refused access tcits plant by any union representative unless Goldberg ceased acting as aunion agency for the adjustment of grievances was not supported by anyevidence at all, was not mentioned in the hearing, and was not argued irthe brief Indeed, it is contrary to the General Counsel's and the Union'scandid and clear expression of the gravamen of the complaint I thereforeConsider that allegation as having been abandoned6 If no exceptions are filed as piovided by Sec 102 46 of the Board',Rules and Regulations, the findings, conclusions, and recommendecOrder shall, as provided in Sec 102 48 of the Rules, be adopted by tiltBoard and all objections to them shall be deemed waived for all purposes